Name: Commission Regulation (EEC) No 3276/87 of 30 October 1987 extending the period of validity of Regulation (EEC) No 1245/87 introducing temporary Community surveillance prior to importation of certain products originating in Japan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 309/5731 . 10 . 87 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3276/87 of 30 October 1987 extending the period of validity of Regulation (EEC) No 1245/87 introducing tempo ­ rary Community surveillance prior to importation of certain products originating in Japan THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), as last amended by Regulation (EEC) No 1243/86 (2), and in particular Article 10 thereof, After consultation within the Committee set up under the abovementioned Regulation, Whereas the temporary measures adopted by the Government of the United States of America on 17 April 1987 still apply ; Whereas accordingly, for the reasons which led to the adoption of Commission Regulation (EEC) No 1245/87 of 4 May 1987 introducing temporary Community surveillance prior to importation of certain products originatin in Japan (3), the period of validity of that Regulation should be extended for six months, HAS ADOPTED THIS REGULATION : Article 1 The period of validity of Regulation (EEC) No 1245/87 is hereby extended for six months. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 30 October 1987. For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 35, 9 . 2. 1982, p. 1 . (2) OJ No L 113 , 30 . 4 . 1986, p . 1 . 0 OJ No L 117, 5 . 5 . 1987, p . 17 .